DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application is examined under the first inventor to file provisions of the AIA .
	Claims 1-32 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
It is unclear what additional structure is imparted to the recited neutron activator apparatus by the functional phrase “intended to be arranged parallel to the beam axis” (line 8).  As best understood, the “longitudinal axis” does not have to be “arranged parallel to the beam axis”. 
The wording to a “first reflector-moderator” is unclear since there is no second reflector-moderator mentioned in claim 1.  A “second reflector-moderator” is only mentioned in claim 13.  It is suggested that “first” be removed throughout the claims, and in claim 13 further initially recite “wherein the reflector-moderator comprises a first reflector-moderator”.
The phrase “the material to be activated” (line 13) lacks proper antecedent basis.  It is unclear whether “material” is being positively recited.  In the phrase, the manner in which the material is activated is uncertain. 
The claim states that "bore axis and the longitudinal axis are coaxial" (last line).  However, it is unclear how two axis can be coaxial, i.e., share a common axis.  It is unclear whether the axis are "superimposed".  It is unclear whether the bore and the conical shape are coaxial.
Claim 2
The phrase “channel being configured to load the material “ is unclear.  It is unclear how a channel by itself can load material.  The claim is absent any material loading structure. 
Claim 4
The reason for the mentions of “(1)” is unclear.
Claim 5
The phrases “the aperture”; “its lateral walls”; “the fraction of the thermal energy”; “the Bragg peak outside the metallic target”; “the power density inside the target”; “the power density in a target”; “the number of generated neutrons”; and ”the number of neutrons generated” each lack proper antecedent basis.
It is unclear what “its” refers to.
It is unclear what constitutes a “sufficient energy”. 
The mentioned protons, proton beam, thermal energy, power density, and neutrons are not positively recited.  Nor are the features being compared to (e.g., “as compared to”) positively recited.  Thus, subject matter in claim 5 is defined by an intended result to be achieved instead of by positively recited structural features which cause the result.  The recited function does not follow from recited structure.  The claim appears to be incomplete for omitting structural cooperative relationships of elements which allow for the intended result.
Claim 6
The phrases “the aperture”; “the hollow conical target; “its lateral walls”; “the stresses”; “the temperature gradients”; “the elastic limit”; “the cooling liquid temperature”; and ”the boiling point” each lack proper antecedent basis. 
It is unclear what “its” refers to.
The mentioned protons, proton beam, energy, stresses, temperature gradients, elastic limit, and cooling liquid temperature are not positively recited.  Thus, subject matter in claim 6 is defined by an intended result to be achieved instead of by positively recited structural features which cause the result.  The recited function does not follow from recited structure.  The claim appears to be incomplete for omitting structural cooperative relationships of elements which allow for the intended result.
Claim 7
The claim twice mentions “a flow guide”.  It is unclear whether there are two separate flow guides. 
The phrase “the outlet channel” lacks proper antecedent basis.
The claim mentions an “outlet channel” and then “an outlet channel”.  It is unclear whether there are two separate outlet channels.


Claim 8
Claim 4 mentions “a cooling area”.  Claim 7/4 refers to “the cooling area”.  Claim  8/7/4 further mentions “a cooling area”.  The claims are confusing.  For example, it is 
unclear whether there are two separate cooling areas.
Claim 9
The phrase “aperture . . . is comprised between 20° and 45°” is unclear in its meaning.  It is further unclear whether “20° and 45°” refers to angle, temperature, or something else.
Claim 12
It is unclear what element has the “overall dimension”.
Claim 15
Claim 15 mentions “at least one activation channel” (plural), then later refers to ““the activation channel” (singular).  Thus, “the activation channel” lacks proper antecedent basis.
The phrase “channel being configured to load the material “ is unclear.  It is unclear how a channel by itself can load material.  The claim is absent any material loading structure. 
Claim 16
It is unclear how “use” of the apparatus of claim 14 further limits the structure of said apparatus. 
It is unclear what constitutes a radioisotope that is “suitable for Nuclear Medicine applications”.

Claim 17
It is unclear what constitutes an “energy suitable for neutron activation of said material”.
The phrase “for example an intensity up to 1 mA” is unclear.  It is unclear whether an intensity is being positively recited.
It is unclear how the material is activated.  It is unclear whether “thereby activating said material” is a part of step (c) or part of some different step.
Claim 19
The claim wording is unclear and appears to include redundancy.  For example, if the material is contained within a microparticle (or nanoparticle) then wouldn’t the material itself inherently have to be a microparticle (or nanoparticle)?
Claim 20
The phrase “the overall dimension that does not exceed the volume of a cube of 0.75 meter side” lacks proper antecedent basis.
Claim 21
The phrase “the overall dimension that does not exceed the volume of a cube of 0.50 meter side” lacks proper antecedent basis.
Claim 25
It is unclear how “use” of the apparatus of claim 16/14 further limits the structure of said apparatus.
It is unclear whether 166Ho, 186Re, 188Re, 177Lu, 198Au, 90Y, 227Ra, and 161Tb are being positively recited or merely an intended result.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-14, 16-17, 20-21, and 25, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldasaro (WO 2016/022848).
Claims 1, 14, and 17
Baldasaro (cited via IDS) teaches a neutron activator for neutron activation of a material.  The neutron activator being configured to produce neutrons from an interaction with a proton beam emitted along a beam axis.  The proton beam having an energy between 16 MeV and 100 MeV, and a beam intensity up to 1 mA (§ 00079, 00085, 00096, 000110, 000111).  The neutron activator has a neutron source comprising a metallic target presenting a longitudinal axis intended to be arranged parallel to the beam axis.  The metallic target has a hollow conical shape.  The longitudinal axis of said conical shape is aligned with the proton beam.  Note target 706 and beam 750 in Figure 7 (§ 000103).  A Beryllium reflector-moderator is peripheral to the neutron source and comprises a neutron activation area configured to accommodate the neutron source and the material to be activated.  Note wall 702 (§ 00098, 000101; claim 1: "reactant nuclei" being the material to be activated; see also Figure 5).  The neutron activation area of the reflector-moderator comprises a bore extending along a bore axis and configured to accommodate the neutron source so that the bore axis and the longitudinal axis are coaxial (Figures 5, 7; the target 706 is in the bore of the shell 710).
Claims 4 and 7-8
Baldasaro teaches a cooling area, channels, and flow guide (§ 000105, 000116-000118; Figure 9).
Claim 9
Baldasaro teaches the aperture (Figure 7; § 000104).
Claim 10
Baldasaro teaches Beryllium or Tantalum (§ 00084).
Claim 11
Baldasaro teaches the cylindrical feature (Figure 4).
Claims 12 and 20-21
Baldasaro teaches an overall dimension (§ 00067, 00098).
Claim 13
Baldasaro teaches a second reflector-moderator (Figure 7).
Claims 16 and 25
Baldasaro teaches producing radioisotopes (§ 00012, 00091).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-32, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Abbas (“Design and test of an accelerator driven neutron activator at the JRC cyclotron of the European commission”, Cyclotrons and Their Applications 2007) in combination with Tomberlin (“Beryllium - A Unique Material In Nuclear Applications”, Idaho National Lab, 2004, INEEL/CON-04-01869).
Claims 1 and 10-11
Abbas (cited via IDS) teaches (Figure 1) a neutron activator having a neutron source that comprises a metallic target (Be).  The target has a hollow conical shape.  The longitudinal axis of said conical shape is aligned with a proton beam.  The neutron activator also has a reflector-moderator peripheral to the neutron source.  A neutron activation area of the reflector-moderator comprises a bore configured to accommodate the neutron source. 
It is well known in the art that reflector-moderator material can comprise graphite and/or beryllium.  For example, note Tomberlin (e.g., page 3 and Table 1).  Tomberlin states that “beryllium and graphite are utilized in the most similar manner, namely as neutron moderators and reflectors”, and that both materials have their advantages (page 3).  For example, beryllium is structurally stronger than graphite (page 3).  Applicant also indicates that it is known to employ graphite or beryllium as a reflector-moderator (e.g., published application at 0016, 0176, 0182).
Abbas discloses using a graphite reflector-moderator.  However, the skilled artisan would understand that Abbas is not limited to a graphite reflector-moderator, and can be used with a different reflector-moderator material.  Thus, modification of Abbas to have employed a beryllium reflector-moderator for the advantages thereof (e.g., structurally strength), as suggested by Tomberlin, would have been obvious to one of ordinary skill in the art.  Furthermore, substitution of one reflector-moderator material (graphite) for another substantially equivalent reflector-moderator material (beryllium) is within the skill of the artisan.  In re Williams, 36 F.2d 436, 438 (CCPA 1929).  The result of the modification would have been predictable to the skilled artisan. 
Claims 2-3, 15, and 31
Abbas discloses an activation channel (e.g., irradiation cavity in Figure 1; activation channels in Figure 2) that holds the material to be activated.
Claims 4 and 7-9
Abbas discloses cooling area structure and target structure (Figure 1).
Claims 5-6
The substantially same structure in Abbas would produce the substantially same results. 
Claims 12 and 20-21
Abbas discloses a similar overall dimension (e.g., 60x60x60 cm3).  Furthermore, the configuration (e.g., overall dimension) of a claimed item is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Claim 13
Abbas’ different outer components can be viewed as a second reflector-moderator.
Claims 14, 17, 22-24, and 27-30
Abbas discloses a generated proton beam (e.g., 65 MeV; Table 1). 
Claims 16 and 25
Abbas discloses producing radioisotopes (e.g., 166Ho, 186Re, 188Re).
Claims 18 and 26
The skilled artisan would understand that the size of Abbas’ neutron activation system can be modified (e.g., enlarged) to meet other desired production outputs.  Applying an optimum cooling arrangement for the dimensioned structure being cooled is within the skill of the artisan.  Thus, modification of Abbas to have employed an optimum static pressure and liquid velocity for the modified structure would have been obvious to one of ordinary skill in the art.
Claims 19 and 32
The skilled artisan would understand that a smaller element could cool more rapidly.  Additionally, even Applicant acknowledges [0128] that it is well known for material which is to be activated to be contained within holmium oxide submicronic particles.  Thus, to have employed in Abbas material in the form of microparticles or nanoparticles, to enhance heat transfer, would have been obvious to one of ordinary skill in the art.


Claims 1-32, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Malyshkov (WO 2016/037656A1) in combination with either Stanton (US 3,325,371) or Piefer (US 2013/0142296), and further in combination with Willis (US 2010/0067640).  
Claims 1-9, 11, 13-15, 17, and 31
Malyshkov (cited via IDS) discloses a neutron activator for neutron activation of a material.  The neutron activator is configured to produce neutrons from an interaction with a proton beam (page 14, lines 22-24) emitted along a beam axis (i.e. along the tube 70).  Note Figures 3d and 3j.  The proton beam has an energy between 16 MeV and 100 MeV, and a beam intensity up to 1 mA (e.g., page 14, lines 22-25).  A neutron source comprises a metallic target (71) (e.g., page 14, lines 22-24) with a longitudinal axis arranged parallel to the beam axis (Figure 3j).  
Malyshkov also discloses a beryllium reflector-moderator (5) (e.g., page 10, lines 7-9; "reflector 5 is made of graphite or beryllium, which furthermore allows slowing down, or moderating the epi-thermal neutron energy").  The reflector-moderator is peripheral to the neutron source (Figures 3c-e).  The reflector-moderator comprises a neutron activation area (e.g., Figure 3d: the area holding the source 71 as well as grooves/holes 30 in Figure 1a and 4).  The neutron activation area is configured to accommodate the neutron source (Figure 3d) and the material to be activated.  For example, the grooves / holes (30) in the diffusor (3), which diffusor is located inside the moderator (5), are adapted to accommodate the sample holder (4) carrying the capsule (41) with material (9) inside (Figure 3k).
The neutron activation area also comprises a bore extending along a bore axis.  The bore accommodates the neutron source (71).  The bore axis and the longitudinal axis (of the neutron source) are coaxial (e.g., Figure 3d: the bore for the beam tube 70). 
The neutron activation area further includes an activation channel machined in the reflector-moderator (e.g., page 7, lines 12-18; page 12, lines 6-30).  That is, channel grooves are present not just in the diffusor (3) but also in the moderator (5).  For example, Figure 1b shows sample holders (4) inserted in holes in the shielding (60).  However, to reach the diffusor (3), the holders (4) penetrate each of the shielding (60), the moderator (6) and the reflector (5) (Figure 4).  This disclosed feature is supported at page 14, line 30 to page 15, line 2, which states "the samples of materials to be activated ... are positioned in tubes 40 ... which are in turn inserted in the diffusor 3, through the shielding 60, the moderator 6 and the reflector 5".  Thus, there are channels machined in the moderator (5).  Each activation channel is configured to hold material to be activated (e.g., page 7, lines 12-18; page 14, line 30 to page 15, line 2).  The holders (4) contain capsules (41) having the material (9) (e.g., Figure 3k).
Stanton (cited via IDS) and Piefer (cited via IDS) each show that it is well known in the art to have an activation channel (which holds a material to be activated by a neutron source) be parallel to an axis of a bore (which holds a neutron generating source target).  Stanton discloses (e.g., Figure 2) an activation channel (having material 11) parallel to an axis of a bore (having a neutron source 9).  Piefer discloses (e.g., Figure 2) an activation channel (having material 50) parallel to an axis of a bore (having a neutron source 16).  


One of ordinary skill in the art would realize that channels/bores that hold a neutron source and a material could be implemented relative to each other with few various arrangements which allow for the material to be activated.  The skilled artisan would understand that these few various arrangements would include a parallel arrangement (as suggested by Stanton and Piefer), a perpendicular arrangement, or an arrangement at any angle between parallel and perpendicular.  The choice of one of these few various arrangements would necessarily involve certain design characteristics (spacing availability, materials, size, costs, etc.) that are obviously more desirable in light of the specific neutron activator design.  The skilled artisan would also understand that Malyshkov’s activation channel and bore relationship arrangement could be modified without departing from the scope of the invention.  Thus, it would have been obvious to one of ordinary skill in the art to have modified Malyshkov to have implemented a parallel (activation channel and bore) arrangement, as suggested by Stanton and Piefer, to meet a particular neutron activator design.  The result of the modification would have been predictable to the skilled artisan.
Willis (cited via IDS) shows (e.g., Figure 1) that it is well known in the art to use a target (10) of hollow conical shape, and a flow guide (24, 26) that is at least partly conical [0028].  The use of a conical target allows for lower surface power densities [0013].  Further modification of Malyshkov to have used a conical target and flow guide for lower surface power densities, as suggested by Willis, would have been obvious to one of ordinary skill in the art.  
One of ordinary skill in the art would realize that the neutron activator of Malyshkov can be implemented with various geometries for diameter and shape, necessarily amounting to certain design characteristics obviously more favorable to use of a certain diameters and shapes in light of the specific neutron activator dimensions needed for a desired particular output.  Further modification of the selectable features to the power density, the number of neutrons generated, and the aperture angle, in Malyshkov to meet a particular output in a particular neutron activator design is within the skill of the artisan.  Thus, Modification of Malyshkov to have the power density reduced to at least 50%, have the number of generated neutrons be at least 70%, have an aperture angle between 20° and 45°, and keep cooling liquid temperature below the boiling point, would have been obvious to one of ordinary skill in the art.
Claim 10
Malyshkov discloses a target made of Beryllium (e.g., page 14, line 22).
Claims 12 and 20-21
One of ordinary skill in the art would realize that the neutron activator of Malyshkov can be implemented with various dimensions.  The configuration (e.g., overall dimension) of a claimed item is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 16 and 25
Malyshkov discloses producing β− emitting radioisotopes (e.g., 166Ho, 186Re, 188Re).  For example, note page 16, line 26 to page 17, line 3.

Claims 18 and 26
Malyshkov discloses cooling the target (e.g., page 11, line 21).  One of ordinary skill in the art would realize that the neutron activator of Malyshkov can be implemented with various dimensions in other designs.  Modification of Malyshkov to have enhanced heat transfer by optimizing the coolant flow velocity and pressure in a particular neutron activator design would have been obvious to one of ordinary skill in the art.
Claims 19 and 32
The skilled artisan would understand that a smaller element could cool more rapidly.  Additionally, even Applicant acknowledges [0128] that it is well known for material which is to be activated to be contained within holmium oxide submicronic particles.  Thus, to have employed in Malyshkov material in the form of microparticles or nanoparticles, to enhance heat transfer, would have been obvious to one of ordinary skill in the art.
Claims 22-24 and 27-30
The skilled artisan would recognize that Malyshkov apparatus could be equipped with different sized generators to provide different proton beams for different types of reactions.  Modification of Malyshkov to have used proton beams of certain energies and intensities, to have achieved certain desired reactions, would have been obvious to one of ordinary skill in the art.
 


The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654 on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646